UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 DYNATRONICS CORPORATION (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: i TABLE OF CONTENTS Page Invitation to Shareholders iii Notice of Meeting iv Proxy Statement 1 Voting of Shares 1 Proxy Solicitation 3 Proposal No. 1 – Election of Directors 4 Proposal No. 2 – Ratification of Independent Registered Public Accounting Firm 10 Security Ownership of Certain Beneficial Owners and Management 12 Section 16(a) Beneficial Ownership Reporting Compliance 14 Executive Compensation 15 Certain Relationships and Related Transactions 20 Report of the Audit Committee 21 Shareholder Proposals for 2016Annual Meeting of Shareholders 21 Shareholders Sharing the Same Address 22 Annual Report on Form 10-K 22 Other Business 23 ii DYNATRONICS CORPORATION 7030 Park Centre Drive Cottonwood Heights, Utah 84121 (801) 568-7000 October 27, 2015 Dear Shareholder: You are cordially invited to attend the Annual Meeting of Shareholders of Dynatronics Corporation that will be held on Wednesday, December 16, 2015 at 3:00 p.m., at our corporate headquarters located at 7030 Park Centre Drive, Cottonwood Heights, Utah. Details of the business to be conducted at the meeting are contained in the accompanying Notice of Annual Meeting and the Proxy Statement. We are using the Internet as our primary means of furnishing proxy materials to shareholders. Consequently, most shareholders will not receive paper copies of our proxy materials. We will instead send these shareholders a notice with instructions for accessing the proxy materials and voting via the Internet. The notice also provides information on how shareholders may obtain paper copies of our proxy materials if they so choose. Whether or not you plan to attend the annual meeting, please vote as soon as possible. Every vote is important. As an alternative to voting in person at the annual meeting, you may vote via the Internet, by telephone or, if you receive a paper proxy card in the mail, by mailing the completed proxy card. Voting by any of these methods will ensure your vote is represented at the annual meeting. We look forward to seeing you at the annual meeting. Sincerely yours, /s/ Kelvyn H. Cullimore, Jr. Kelvyn H. Cullimore, Jr. Chairman, President and CEO Cottonwood Heights, Utah YOUR VOTE IS IMPORTANT In order to ensure your representation at the annual meeting, you may submit your proxy and voting instructions via the Internet or by telephone, or, if you receive a paper proxy card and voting instructions by mail, you may vote your shares by completing, signing and dating the proxy card as promptly as possible and returning it in the enclosed envelope (to which no postage need be affixed if mailed in the United States). Please refer to the section entitled “Voting via the Internet, by Telephone or by Mail” on page2 of the Proxy Statement for a description of these voting methods. If your shares are held by a bank, brokerage firm or other holder of record (your record holder) and you have not given your record holder instructions to do so, your record holder will NOT be able to vote your shares with respect to any matter other than ratification of the appointment of Dynatronics’ independent registered public accounting firm. We strongly encourage you to vote. iii DYNATRONICS CORPORATION NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To be held December 16, 2015 TO OUR SHAREHOLDERS: The Annual Meeting of Shareholders of Dynatronics Corporation, a Utah corporation (“Dynatronics” or “Company”), will be held at our corporate headquarters located at 7030 Park Centre Drive, Cottonwood Heights, Utah, on Wednesday, December 16, 2015, at 3:00 p.m. Mountain Time for the following purposes, all as more fully described in the accompanying Proxy Statement: 1. To elect four directors to hold office until the next annual meeting of the Company’s shareholders or until their respective successors have been elected or appointed and qualified (“Proposal No. 1”); 2. To ratify on an advisory basis the appointment of Mantyla McReynolds LLC as our independent registered public accounting firm for the fiscal year ending June 30, 2016 (“Proposal No. 2”); and 3. To transact such other business that properly comes before the annual meeting or any adjournment or postponements thereof. The foregoing items of business are more fully described in the Proxy Statement. The record date for determining those shareholders who will be entitled to notice of, and to vote at, the annual meeting and at any adjournments or postponements thereof is October 27, 2015. The stock transfer books will not be closed between the record date and the date of the annual meeting. A list of shareholders entitled to vote at the annual meeting will be available for inspection at Dynatronics’ principal executive offices at the address listed above. Whether or not you plan to attend the annual meeting, please vote as soon as possible. As an alternative to voting in person at the annual meeting, you may vote via the Internet, by telephone or, if you receive a paper proxy card in the mail, by mailing a completed proxy card. For detailed information regarding voting instructions, please refer to the section entitled “Voting via the Internet, by Telephone or by Mail” on page2 of the Proxy Statement. You may revoke a previously delivered proxy at any time prior to the annual meeting. If you decide to attend the annual meeting and wish to change your proxy vote, you may do so automatically by voting in person at the annual meeting. BY ORDER OF THE BOARD OF DIRECTORS /s/ Bob Cardon Bob Cardon Vice President of Administration and Secretary/Treasurer Cottonwood Heights, Utah October 27, 2015 iv DYNATRONICS CORPORATION PROXY STATEMENT FOR 2 To Be Held December 16, 2015 This Proxy Statement contains information regarding the Annual Meeting of Shareholders of Dynatronics Corporation, a Utah corporation, to be held at 3:00 p.m. Mountain Time on Wednesday, December 16, 2015, at our corporate headquarters, 7030 Park Centre Drive, Cottonwood Heights, Utah and at any postponements or adjournments thereof. These proxy materials were first sent on or about October 27, 2015 to shareholders entitled to vote at the annual meeting. PURPOSE OF MEETING The annual meeting will be held for the following purposes: · To elect four members of Dynatronics’ Board of Directors (Proposal No. 1); · To ratify the appointment of Mantyla McReynolds LLC as the Company’s independent registered public accounting firm for the fiscal year ending June 30, 2016 (Proposal No. 2); and · To act upon such other matters as may properly come before the annual meeting or any adjournments or postponements thereof. Recommendations of the Board of Directors Dynatronics’ Board of Directors recommends that you vote: · FOR each of the nominees of the Board of Directors (Proposal No. 1); and · FOR the ratification of the appointment of Mantyla McReynolds LLC as the Company’s independent registered public accounting firm for the year ending June 30, 2016 (Proposal No. 2). VOTING Voting Rights Only shareholders of record of Dynatronics common stock, no par value per share (“Common Stock”) and Dynatronics Series A 8% Convertible Preferred Stock (“Series A Preferred”) on October 27, 2015, the record date, will be entitled to vote at the annual meeting. Each holder of record of Common Stock will be entitled to one vote on each matter for each share of Common Stock held on the record date. The Series A Preferred votes on an as-converted basis, one vote for each share of Common Stock issuable upon an assumed conversion of the Series A Preferred; provided, however, that the voting rights of the Series A Preferred are subject to Nasdaq rules (the “Voting Cutback”) that limit the number of “as-if-converted common shares” that may be voted to the number of shares of Common Stock issuable upon conversion of the Series A Preferred held by a holder that exceeds the quotient of (x) the aggregate purchase price paid by such holder of Series A Preferred for its Series A Preferred, divided by (y) the greater of (i) $2.50 and (ii) the market price of the Common Stock on the trading day immediately prior to the date of issuance of such holder's Series A Preferred shares.On the date immediately prior to the date of issuance of the Series A Preferred Stock, the trading price of the Common Stock was $3.23 per share.The maximum number of shares that may be voted on an as-converted basis by the holders of the Series A Preferred is 1,246,130 shares.On the record date, there were 2,642,389 shares of Common Stock outstanding. A majority of the outstanding shares of Common Stock (including the Series A Preferred on an as-converted basis) must be present or represented by proxy at the annual meeting in order to have a quorum. Abstentions and broker non-votes will be treated as shares present for the purpose of determining the presence of a quorum for the transaction of business at the annual meeting. A broker non-vote occurs when a bank, broker or other holder of record holding shares for a beneficial owner submits a proxy for the annual meeting but does not vote on a particular proposal, except for Proposal No. 2, because that holder does not have discretionary voting power with respect to that proposal and has not received instructions from the beneficial owner. If the persons present or represented by proxy at the annual meeting constitute the holders of less than a majority of the outstanding shares of Common Stock as of the record date, the annual meeting may be adjourned to a subsequent date for the purpose of obtaining a quorum. In the election of directors, a nominee who receives a plurality of the votes (including votes of the Series A Preferred on an as-converted basis, subject to the Voting Cutback) cast at the annual meeting will be elected as a director. The “plurality” standard means the four nominees who receive the largest number of “for” votes (also known as a “plurality” of the votes) will be elected.The number of shares not voted for the election of a nominee (and the number of “withhold” votes cast with respect to that nominee) are not counted and will not affect the determination of whether that nominee has received the necessary votes for election under Utah law.Votes that are withheld will not be included in the vote tally for the election of directors. Shareholders may not cumulate votes in the election of directors. The other proposal requires the approval of the affirmative vote of a majority of the shares of Common Stock (including the Series A Preferred on an as-converted basis, subject to the Voting Cutback) present or represented by proxy and voting at the annual meeting. 1 Abstentions and broker non-votes have no effect on the determination of whether a nominee or any of the proposals has received the vote of a majority of the shares of Common Stock present or represented by proxy and voting at the meeting. The inspector of elections appointed for the annual meeting will separately tabulate affirmative and negative votes, abstentions and broker non-votes. Admission to Meeting You are entitled to attend the annual meeting if you were a shareholder of record or a beneficial owner of our common or preferred stock as of October 27, 2015, the record date, or you hold a valid legal proxy for the annual meeting. If you are a shareholder of record, you may be asked to present valid picture identification, such as a driver’s license or passport, for admission to the annual meeting. If your shares are registered in the name of a bank, brokerage firm or other holder of record (your record holder), you may be asked to provide proof of beneficial ownership as of the record date, such as a brokerage account statement, a copy of the Notice of Internet Availability or voting instruction form provided by your record holder, or other similar evidence of ownership, as well as picture identification, for admission. If you wish to be able to vote in person at the annual meeting, you must obtain a legal proxy from your brokerage firm, bank or other holder of record and present it to the inspector of elections with your ballot at the annual meeting. Registration will begin at 2:30 p.m. Mountain Time on the date of the annual meeting. If you do not provide picture identification and comply with the other procedures outlined above, you may not be admitted to the annual meeting. We recommend that you arrive early to ensure that you are seated by the commencement of the annual meeting. Voting via the Internet, by Telephone or by Mail Holders of shares of Dynatronics Common Stock whose shares are registered in their own name with Dynatronics’ transfer agent, Interwest Transfer Company, are record holders. As an alternative to voting in person at the annual meeting, record holders may vote via the Internet, by telephone or, for those shareholders who receive a paper proxy card in the mail, by mailing a completed proxy card. For those record holders who receive a paper proxy card, instructions for voting via the Internet, telephone or by mail are set forth on the proxy card. If you are a shareholder who elects to vote by mail, you should sign and mail the proxy card in the addressed, postage paid envelope that was enclosed with the proxy materials, and your shares will be voted at the annual meeting in the manner you direct. In the event that you return a signed proxy card on which no directions are specified, your shares will be voted FOR each of the nominees of the Board of Directors (Proposal No. 1), and FOR the ratification of the appointment of Mantyla McReynolds LLC as Dynatronics’ independent registered public accounting firm for the fiscal year ending June 30, 2016 (Proposal No. 2), and in the discretion of the proxy holders as to any other matters that may properly come before the annual meeting or any postponement or adjournment of the annual meeting. Dynatronics shareholders whose shares are not registered in their own name with Interwest are beneficial holders of shares held in street name. Such shares may be held in an account at a bank or at a brokerage firm (your record holder). As the beneficial holder, you have the right to direct your record holder on how to vote your shares, and you will receive instructions from your record holder that must be followed in order for your record holder to vote your shares per your instructions. Many banks and brokerage firms have a process for their beneficial holders to provide instructions via the Internet or by telephone. If Internet or telephone voting is unavailable from your record holder, please complete and return the enclosed voting instruction card in the addressed, postage paid envelope provided. If your shares are held beneficially in street name and you have not given your record holder voting instructions, your record holder will not be able to vote your shares with respect to any matter other than ratification of the appointment of Dynatronics’ independent registered public accounting firm. Shares held beneficially in street name may be voted by you in person at the annual meeting only if you obtain a legal proxy from your record holder giving you the right to vote such shares in person at the annual meeting. For those shareholders who receive a Notice of Internet Availability of Proxy Materials (described under “Internet Availability of Proxy Materials” below), the Notice of Internet Availability of Proxy Materials provides information on how to access your proxy on the Internet, which contains instructions on how to vote via the Internet or by telephone. If you received a Notice of Internet Availability, you can request a printed copy of your proxy materials by following the instructions contained in the notice. 2 Revocation of Proxies You may revoke or change a previously delivered proxy at any time before the annual meeting by delivering another proxy with a later date, by voting again via the Internet or by telephone, or by delivering written notice of revocation of your proxy to Dynatronics’ Secretary at Dynatronics’ principal executive offices before the beginning of the annual meeting. You may also revoke your proxy by attending the annual meeting and voting in person, although attendance at the annual meeting will not, in and of itself, revoke a valid proxy that was previously delivered. If you hold shares through a bank or brokerage firm, you must contact that bank or brokerage firm to revoke any prior voting instructions. You also may revoke any prior voting instructions by voting in person at the annual meeting if you obtain a legal proxy as described under “Admission to Meeting” above. Voting of Proxies Your shares will be voted as you direct on your signed proxy card.If you do not specify on your proxy card how you want to vote your shares, we will vote signed returned proxies FOR each nominee for director and FOR Proposal No. 2.We do not know of any other business that may be presented at the meeting.If a proposal other than those listed in the Notice is presented at the annual meeting, your signed proxy card authorizes the persons named in the proxy to vote your shares on such matters in their discretion. Vote Required for Approval A plurality of the shares voting at the annual meeting is required to elect directors.This means that the four nominees receiving the highest number of affirmative votes of the shares entitled to be voted for them will be elected. The affirmative vote of a majority of the shares of Common Stock (including the Series A Preferred “as converted” subject to the Voting Cutback) by shareholders present at the annual meeting (in person or by proxy) and entitled to vote is required to approve Proposal No. 2. Quorum The presence at the annual meeting, in person or by proxy, of the holders of a majority of the outstanding shares of Common Stock (including the Series A Preferred, subject to the Voting Cutback) entitled to vote at the meeting (a “quorum”) is required to transact business at the annual meeting.In general, shares of Common Stock represented by a properly signed and returned proxy card will be counted as shares present and entitled to vote at the meeting for purposes of determining a quorum.Abstentions will be counted as “represented” for the purpose of determining the presence or absence of a quorum, but will not be counted for any other purpose.Inasmuch as street name holders will have discretionary voting rights with respect to routine Proposal No. 2, ratification of the selection of our independent registered public accounting firm, broker non-votes will also be counted as “represented” for the purpose of determining the presence or absence of a quorum for all purposes of the annual meeting. INTERNET AVAILABILITY OF PROXY MATERIALS In accordance with the rules of the Securities and Exchange Commission (“SEC”), we are using the Internet as our primary means of furnishing proxy materials to shareholders. Consequently, most shareholders will not receive paper copies of our proxy materials. We will instead send these shareholders a Notice of Internet Availability of Proxy Materials with instructions for accessing the proxy materials, including our proxy statement and annual report, and voting via the Internet. The Notice of Internet Availability of Proxy Materials also provides information on how shareholders may obtain paper copies of our proxy materials if they so choose. This makes the proxy distribution process more efficient and less costly, and helps conserve natural resources. If you previously elected to receive our proxy materials electronically, these materials will continue to be sent via email unless you change your election. PROXY SOLICITATION We are soliciting proxies from our shareholders for use by our Board of Directors at our annual meeting.We will pay the cost of solicitation of proxies from our shareholders, including preparation, assembly, printing and mailing of this Proxy Statement and the proxy cards.Solicitation materials will be furnished to banks, brokerage houses, fiduciaries and custodians holding in their names shares of our Common Stock beneficially owned by others.We may reimburse persons representing beneficial owners of our Common Stock for their costs of providing solicitation materials to beneficial owners.In addition to solicitation by use of the mail, proxies may be solicited by our management (including our Board of Directors, officers and employees), in person or by telephone, electronic mail, or other means of communication.No additional compensation for soliciting proxies will be paid to Company management or employees for such services. 3 PROPOSAL NO. 1 ELECTION OF DIRECTORS General The names of persons who are nominees for director and their current positions and offices with Dynatronics are set forth in the table below. The proxy holders intend to vote all proxies received by them for the nominees listed below unless otherwise instructed. Each of the current directors has been nominated for election by the Board of Directors upon recommendation by the Nominating and Governance Committee and has decided to stand for election. The authorized number of directors is seven. Vote Required Under the bylaws of the Company, directors are elected on a plurality of the votes cast at the annual meeting.The four nominees receiving the most affirmative votes will be elected at the annual meeting and will serve a one-year term expiring at the next annual meeting of shareholders or at such time as their successor has been elected or appointed. At the annual meeting, proxies cannot be voted for a greater number of individuals than the four nominees named in this Proxy Statement. Business Experience and Qualifications of Nominees Kelvyn H. Cullimore, Jr. Chairman, Chief Executive Officer and President Age 59 Director since 1983 Mr. Cullimore has been our Chairman since January 2005 and President and Chief Executive Officer since 1992.He served as our Secretary/Treasurer from 1983 to 1992 and as Administrative Vice President from 1988 to 1992. Mr. Cullimore graduated cum laude from Brigham Young University in 1980 with a Bachelor’s degree in Financial and Estate Planning.In addition to his involvement with Dynatronics, Mr. Cullimore served as Executive Vice President and a director of our former parent company.Mr. Cullimore has served previously on the board of directors of a printing company, lumber company, theater and restaurant company, and travel agency.Mr. Cullimore is a member of the board and serves as Secretary of the Medical Device Manufacturers Association, a national medical device trade association headquartered in Washington D.C.He also serves as the Mayor of Cottonwood Heights, Utah, a suburb of Salt Lake City, where our corporate headquarters is located.Based on his experience in management, his long association with and effective leadership of the Company, and his prominence in national associations in our industry, the Nominating and Governance Committee believes Mr. Cullimore is well qualified to serve on our Board. Larry K. Beardall Executive Vice President of Sales and Marketing Age 60 Director since 1986 Mr. Beardall was appointed as our Executive Vice President in December 1992.He has been a director and the Vice President of Sales and Marketing since July 1986.Mr. Beardall joined us in February 1986 as Director of Marketing.He graduated from Brigham Young University with a Bachelor’s degree in Finance in 1979.Prior to his employment with the Company, Mr. Beardall worked as Manager of Mergers and Acquisitions with GTE Corporation in Durham, North Carolina and then as National Sales Manager of Donzis Protective Equipment, a supplier of protective sports equipment in Houston, Texas.He also served on the board of directors of Nielsen & Nielsen, Inc., the marketing arm for Donzis.Based on Mr. Beardall’s experience and background in our industry, the Nominating and Governance Committee believes that he is qualified to serve on our Board. Scott A. Klosterman Director Nominee Age 57 From 2010 to 2015, Mr. Klosterman served as Vice President and General Manager, Post-Operative Products of Hanger, Inc. (NYSE:HGR), a leading provider of prosthetic, orthotic, and therapeutic solutions.From 2009 to 2010, he was an executive consultant in Chattanooga, Tennessee, providing consulting services to healthcare businesses to help them refine their product development processes and successfully launch new products.Mr. Klosterman was Division President of Chattanooga Group (a division of DJO, Inc., owned by the Blackstone Group), Chattanooga, Tennessee, from 2003 to 2008, where he had previously served as Chief Operating Officer (1997-2003) and Chief Financial Officer, Secretary, Treasurer (1994-1997).Mr. Klosterman has an MBA from Baylor University and a BS in Accounting (with highest honors) from the University of Delaware. Based on Mr. Klosterman’s extensive experience in the medical industry, the Nominating and Governance Committee believes that he is well qualified to serve on our Board. R. Scott Ward, Ph.D. Director Age 59 Director since 2013 Dr. Ward serves as the chairman of the Department of Physical Therapy at the University of Utah.He is the past president of the American Physical Therapy Association, a position he held from 2006 to 2012.In addition, Dr. Ward served as chair of the rehabilitation committee of the American Burn Association.He has published extensive research studies related to wound care and burn rehabilitation.Dr. Ward received a Bachelor of Arts degree in Physical Therapy and a Doctor of Philosophy degree in Physiology from the University of Utah. Based on Dr. Ward’s prominence in his field, and his extensive experience and expertise in physical therapy, the Nominating and Governance Committee believes that Dr. Ward is well qualified to serve as a member of our Board of Directors. 4 Preferred Directors Under the terms of our Series A 8% Convertible Preferred Stock, our Board includes seven members, and the holders of the Series A Preferred have the right (“Director Rights”) to appoint up to three members of the Board (the Preferred Directors) for so long as the original preferred investors own or would beneficially own at least 28.6% of Dynatronics Common Stock either directly, or indirectly (the “Director Rights Period”), but excluding any shares of Common Stock issuable upon the exercise of the warrants held by such investors (the “Threshold Ownership Percentage”).In compliance with Nasdaq Rule 5640, the number of Preferred Directors shall be reduced pro rata with any reduction in ownership by the preferred investors below the Threshold Ownership Percentage, so that the number of Preferred Directors is approximately equal to the preferred investors’ direct or indirect ownership of Dynatronics Common Stock.The Director Rights may be exercised at the discretion of certain affiliates of Prettybrook Partners, LLC (collectively, “Prettybrook”) for so long as Prettybrook owns at least fifty percent (50%) of the outstanding Series A Preferred. Notwithstanding anything set forth above, the preferred investors shall not have any rights to elect any Preferred Directors unless the preferred investors own or would beneficially own at least 10% of Dynatronics’ Common Stock either directly, or indirectly, through ownership of Common Stock or Series A Preferred convertible into Common Stock, but excluding any warrants. Common stock of the Company has no voting, nomination, election or other rights with respect to the Preferred Directors. Each Preferred Director serves as a member of the Board during the Director Rights Period or until the preferred investors shall appoint their successors during the Director Rights Period. In accordance with the terms set forth above, the preferred investors have previously appointed Erin S. Enright and Brian M. Larkin as Preferred Directors.The third Preferred Director, David B. Holtz, will take office on December 16, 2015, following the Annual Meeting.He will take the seat vacated at the Annual Meeting with the expiration of the term of Howard Edwards. The business experience and other qualifications of the Preferred Directors are as follows: Erin S. Enright.Ms. Enright, 54, is a Managing Member of Prettybrook Partners, LLC, a private investment firm, and a general partner and member of the Board of Tigerlabs, a Princeton-based business accelerator. She was the President of Lee Medical, a medical device manufacturer based in Plainsboro, New Jersey, from 2004-13. She served on the Board of Directors and the Audit Committee of Biolase, Inc. (NASDAQ: BIOL) during 2013, and from 2010 to 2015, served on the Board of Directors of Ceelite Technologies, LLC. She served as Chief Financial Officer of InfuSystem, Inc. from 2005 to 2007. From 1993 to 2003, Ms. Enright was with Citigroup, most recently as a Managing Director in its Equity Capital Markets group. While at Citigroup, Ms.Enright was Chairperson of the firm’s Institutional Investors’ Committee, responsible for screening and approving the firm’s participation in equity underwritings and a member of the Citigroup Global Equity Commitment Committee, responsible for reviewing and approving the firm’s underwritings. From 1989 until 1993, Ms.Enright was an attorney with Wachtell, Lipton, Rosen& Katz in the firm’s New York office. Ms.Enright received her A.B. from the Woodrow Wilson School of Public and International Affairs at Princeton University and a J.D. from the University of Chicago Law School. 5 Brian M. Larkin.Mr. Larkin has been the Senior Vice President and General Manager for the Regenerative Medicine business at Acelity L. P., Inc since May 2015.Prior to joining Acelity, Mr. Larkin was Corporate Vice President of Integra Lifesciences Holdings Corporation, where he served as President of the Global Spine and Orthobiologics businesses, and Head of Strategic Development of Integra. His responsibilities included executive oversight and leadership of Integra’s worldwide Spine and Orthobiologics businesses, in addition to executive oversight of several of Integra’s corporate functions, including corporate marketing and strategic planning. Mr. Larkin joined Integra in January 2000 as a Regional Sales Manager. He was promoted to National Sales Manager in 2003, Vice President, North American Sales in 2005, and President of Integra’s Neurosurgery business in 2007. In 2010 he was appointed President, Global Spine & Orthobiologics, and Head of Strategic Development. Mr. Larkin has over 24 years of sales, marketing, and executive management experience in the medical technology industry. Prior to joining Integra, he was the National Sales Manager for Connell Neurosurgical. Mr. Larkin received a B.S. degree in Chemistry from the University of Richmond, and completed the Advanced Management Program at Harvard Business School. David B. Holtz. Mr. Holtz has been a principal of Provco Group Ltd., a preferred shareholder of Dynatronics, since 2012.He serves as part of Provco’s executive management group responsible for managing investment portfolios. From 2011 to 2012, Mr. Holtz served as executive manager of Grey Street Holdings, a property investment holding company.From 2008 to 2010, he served as Interim President and CEO of Nucryst Pharmaceuticals Corp.From 1993 to 2006, Mr. Holtz worked at Integra LifeSciences in various capacities including Vice President, Finance and Treasurer, and Senior Vice President, Finance and Treasurer.Before joining Integra, Mr. Holtz was an associate with Coopers & Lybrand, L.L.P. in Philadelphia and Cono Leasing Corporation, a private leasing company. He received a BS degree in Business Administration from Susquehanna University and was a certified public accountant in Pennsylvania until 1998. Independent Directors Upon recommendation of the Nominating and Governance Committee, the Board of Directors has affirmatively determined that each member of the Board of Directors other than Mr.Cullimore and Mr. Beardall is independent under the criteria established by NASDAQ for director independence. All members of each of Dynatronics’ Audit, Compensation, and Nominating and Governance committees are independent directors. In addition, upon recommendation of the Nominating and Governance Committee, the Board of Directors has determined that the members of the Audit Committee and the members of the Compensation Committee meet the additional independence criteria required for membership on those committees under applicable NASDAQ listing standards and required under Section 10A(m)(3) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Board Committees Our Board of Directors has three standing committees: the Compensation Committee, the Audit Committee and the Nominating and Governance Committee. Compensation Committee The Compensation Committee is responsible for reviewing and approving, where required, the compensation, as well as evaluating the performance, of our principal executive officer and other executive officers, and advising and assisting management in developing our overall compensation strategy to assure that it promotes shareholder interests, supports our strategic and tactical objectives, and provides for appropriate rewards and incentives for our management and employees.In exercising its responsibilities, the Compensation Committee establishes and monitors policies governing the compensation of executive officers, reviews the performance of and determines salaries and incentive compensation for executive officers, and makes option awards to those individuals.Additionally, the Compensation Committee administers our stock plans and reviews and approves the structure of our bonus plans.The Compensation Committee has a written charter, a copy of which is available on our corporate Web site, www.dynatronics.com, under “Company Information, Investor Relations, Company Policies.” As of the date of this Proxy Statement, the following independent directors are members of the Compensation Committee: Richard J. Linder (chair), Erin S. Enright and R. Scott Ward.Joseph Barton served as a member of this committee during fiscal year 2015 until his death in November 2014.Mr. Linder was appointed to this committee upon joining the Board of Directors in March 2015.Mr. Linder is not standing for re-election at the expiration of his term at the Annual Meeting.Ms. Enright was appointed to this committee upon joining the Board of Directors as a Preferred Director in July 2015.The Compensation Committee held two meetings during fiscal year 2015. 6 Audit Committee The Audit Committee, which has been established in accordance with requirements of Section3(a)(58)(A) of the Exchange Act, is comprised of the following independent directors: Howard L. Edwards (chair), Richard J. Linder, Erin S. Enright and R. Scott Ward.Mr. Linder was appointed to the committee when he joined the Board of Directors in March 2015.Ms. Enright was appointed to the committee when she joined the Board of Directors in July 2015.The Board of Directors has determined that each member of the Audit Committee: (i) is independent, (ii) meets the financial literacy requirements of the Nasdaq Rules, and (iii) meets the enhanced independence standards established by the SEC.In addition, the Board has determined that Mr. Edwards and Ms. Enright each qualifies as an “audit committee financial expert” as that term is defined in Item 407(d)(5)(ii) of Regulation S-K promulgated under the Exchange Act by the SEC.Neither Mr. Edwards nor Mr. Linder is standing for re-election at the expiration of this term at the Annual Meeting. The Audit Committee is primarily concerned with the integrity of our financial statements, the independence, qualifications and performance of our independent registered public accounting firm, and our compliance with legal requirements.The Audit Committee operates under a written charter approved by the Board of Directors and the Audit Committee that reflects standards and requirements adopted by the SEC and Nasdaq.The Audit Committee Charter can be found on our website, www.dynatronics.com, under “Company Information, Investor Relations, Company Policies.”The Audit Committee held four meetings during fiscal year 2015.Each member of the Audit Committee attended at least 75% of the Audit Committee’s meetings. As indicated in its charter, the Audit Committee’s duties include selecting and engaging our independent registered public accounting firm; reviewing the scope of the audit to be conducted by our independent registered public accounting firm; overseeing our independent registered public accounting firm and reviewing the results of its audit; reviewing our financial reporting processes, including the accounting principles and practices followed andthe financial information provided to shareholders and others; overseeing our internal control over financial reporting and disclosure controls and procedures; and serving as our legal compliance committee. Nominating and Governance Committee The Nominating and Governance Committee was established in fiscal year 2016 and is responsible for overseeing, reviewing and making periodic recommendations concerning Dynatronics’ corporate governance policies, and for recommending to the full Board of Directors candidates for election to the Board of Directors.Each member of this committee is an independent director under applicable NASDAQ listing standards. Nominees for the Board of Directors should be committed to enhancing long-term shareholder value and must possess a high level of personal and professional ethics, sound business judgment and integrity. The Board of Directors is composed of a diverse group of leaders in their respective fields. The Board of Directors encourages selection of directors who will contribute to Dynatronics’ overall corporate goals: responsibility to its shareholders, technology leadership, effective execution, high customer satisfaction and superior employee working environment. The Nominating and Governance Committee from time to time reviews the appropriate skills and characteristics required of board members, including factors that it seeks in board members such as diversity of business experience, viewpoints and, personal background, and diversity of skills in technology, finance, marketing, international business, financial reporting and other areas that are expected to contribute to an effective Board of Directors. In evaluating potential candidates for the Board of Directors, the Nominating and Governance Committee considers these factors in the light of the specific needs of the Board of Directors at that time. The brief biographical description of each nominee set forth in the “Business Experience and Qualifications of Nominees” above includes the primary individual experience, qualifications, attributes and skills of each of our directors that led to the conclusion that each director should serve as a member of the Board of Directors at this time. Shareholders may recommend a director nominee to Dynatronics’ Nominating and Governance Committee. In recommending candidates for election to the Board of Directors, the Nominating and Governance Committee considers nominees recommended by directors, officers, employees, shareholders and others, using the same criteria to evaluate all candidates. The Nominating and Governance Committee reviews each candidate’s qualifications, including whether a candidate possesses any of the specific qualities and skills desirable in certain members of the Board of Directors. Evaluations of candidates generally involve a review of background materials, internal discussions and interviews with selected candidates as appropriate. Upon selection of a qualified candidate, the Nominating and Governance Committee would recommend the candidate for consideration by the full Board of Directors. The Nominating and Governance Committee may engage consultants or third-party search firms to assist in identifying and evaluating potential nominees. 7 To recommend a prospective nominee for the Nominating and Governance Committee’s consideration, submit the candidate’s name and qualifications to Dynatronics’ Secretary in writing to the following address: Dynatronics Corporation, Attn: Bob Cardon, Vice President of Administration and Corporate Secretary, 7030 Park Centre Drive, Cottonwood Heights, Utah 84121. When submitting candidates for nomination to be elected at Dynatronics’ annual meeting of shareholders, shareholders must also follow the notice procedures and provide the information required by Dynatronics’ bylaws. In particular, for the Nominating and Governance Committee to consider a candidate recommended by a shareholder for nomination at the 2016 Annual Meeting of Shareholders, the recommendation must be delivered or mailed to and received by Dynatronics’ Corporate Secretary between July2, 2016 and August1, 2016 (or, if the 2016 annual meeting is not held within 30 calendar days of the anniversary of the date of the 2015 Annual Meeting, within 10 calendar days after Dynatronics’ public announcement of the date of the 2016 annual meeting). The recommendation must include the same information as is specified in Dynatronics’ bylaws for shareholder nominees to be considered at an annual meeting, including the following: · The shareholder’s name and address and the beneficial owner, if any, on whose behalf the nomination is proposed; · The shareholder’s reason for making the nomination at the annual meeting, and the signed consent of the nominee to serve if elected; · The number of shares owned by, and any material interest of, the record owner and the beneficial owner, if any, on whose behalf the record owner is proposing the nominee; · A description of any arrangements or understandings between the shareholder, the nominee and any other person regarding the nomination; and · Information regarding the nominee that would be required to be included in Dynatronics’ proxy statement by the SEC rules, including the nominee’s age, business experience for the past five years and any directorships held by the nominee, including directorships held during the past five years. Meetings of the Board of Directors There were eight meetings of the Board of Directors held during fiscal year 2015.No director attended fewer than 75% of these meetings. Executive Sessions of Independent Directors During the year ended June 30, 2015, the independent directors did not meet in executive session. Board Leadership Structure and Role in Risk Oversight Kelvyn H. Cullimore, Jr. serves as the Chairman of our Board of Directors and as our Chief Executive Officer.We do not have a formal policy with respect to separation of the offices of chairman of the board and chief executive officer, and the Board of Directors believes that flexibility in appointing the Chairman and Chief Executive Officer allows the Board of Directors to make a determination as to such positions from time to time and in a manner that it believes is in the best interest of the Company and its shareholders. The Board of Directors believes that the traditional practice of combining the roles of Chairman of the Board and Chief Executive Officer currently provides the preferred form of leadership for the Company.Given Mr. Cullimore’s long tenure and vast experience with the Company and our industry, the tremendous respect which he has earned from employees, business partners and shareholders, as well as other members of the medical device manufacturers industry, and his proven leadership skills, the Board of Directors believes the best interests of our shareholders are met by Mr. Cullimore’s continued service in both capacities.The Board of Directors also believes that Mr. Cullimore’s performance of both responsibilities encourages clear accountability and effective decision-making, and provides strong leadership for our employees and other stakeholders. Given the experience and qualifications our directors contribute to the Board’s activities, we have implemented a number of practices designed to encourage effective corporate governance.These practices include: · the requirement that at least a majority of the directors meet the standards of independence applicable to the Company; · the appointment of a lead independent director (currently a position held by Howard L. Edwards), empowered to schedule and conduct meetings of the independent directors, communicate with the Chairman of the Board, disseminate information to the Board and raise issues with management on behalf of the independent directors when appropriate; · executive sessions of the independent members of the Board of Directors and committee meetings which include individual sessions with representatives of the Company’s independent registered public accounting firm, as well as the CFO and CEO; and · completion of performance evaluations of the CEO by the Compensation Committee. 8 Our management is primarily responsible to manage risk and inform the Board of Directors regarding the most material risks confronting us and our business. The Board of Directors has oversight responsibility of the processes established to monitor and manage such risks.The Board of Directors believes that such oversight function is the responsibility of the entire Board of Directors through frequent reports and discussions at regularly scheduled Board meetings.In addition, the Board has delegated specific risk management oversight responsibility to the Audit Committee and to the independent members of the Board of Directors.In particular, the Audit Committee oversees management of risks related to accounting, auditing and financial reporting and maintaining effective internal controls for financial reporting.The independent members of the Board of Directors oversee risk management related to corporate governance practices and executive compensation plans and arrangements.These specific risk categories and our risk management practices are reviewed by the entire Board of Directors in the ordinary course of regular Board meetings. Communications with the Board of Directors Shareholders may communicate directly with our Board of Directors by writing to them at Board of Directors, c/o Bob Cardon, Vice President of Administration, Dynatronics Corporation, 7030 Park Centre Drive, Cottonwood Heights, Utah 84121.All communications received in this manner will be opened for the sole purpose of determining whether the contents represent a message to our directors, after which they will be forwarded to the director or directors to whom addressed, except for communications that are (1) advertisements, promotions of a product or service, patently offensive material or matters deemed inappropriate for the Board of Directors, (2) solely related to complaints with respect to ordinary course of business customer service and satisfaction issues, or (3) clearly unrelated to our business, industry, management, Board of Directors, or related committee matters. Code of Conduct and Ethics We have established a Code of Business Ethics that applies to our officers, directors and employees.The Code of Business Ethics contains general guidelines for conducting our business consistent with the highest standards of business ethics, and is intended to qualify as a “code of ethics” within the meaning of the Exchange Act and as a “code of business conduct and ethics” within the meaning of the Nasdaq Rules. All of our directors, officers and employees must act in accordance with our Code of Business Ethics.Employees and directors are required to report any conduct that they believe in good faith to be an actual or apparent violation of the Code of Business Conduct and Ethics.In addition, our Audit Committee has established procedures to receive, retain and treat complaints received regarding accounting, internal accounting controls, or auditing matters, and to allow for the confidential and anonymous submission by employees of concerns regarding questionable accounting or auditing matters. The Code of Business Ethics is available on our website at www.dynatronics.com, in the “Company Information, Investor Relations, Company Policies” section.A copy may also be obtained by writing to the Vice President of Administration, Dynatronics Corporation, 7030 Park Centre Drive, Cottonwood Heights, Utah 84121. Compensation Committee Interlocks and Insider Participation Kelvyn H. Cullimore, Jr. (President and Chief Executive Officer) and Larry K. Beardall (Executive Vice President) are employees of the Company. None of our executive officers serves on the board of directors of another entity whose executive officers serve on the Compensation Committee of our Board of Directors. No officer or employee of Dynatronics participated in deliberations of our Compensation Committee concerning executive officer compensation. Director Compensation in Fiscal Year 2015 During fiscal year 2015, non-employee, non-executive directors were paid an annual fee of $14,000.In addition, independent directors received $1,000 annually for participating on each Board committee and received $2,000 in restricted stock awards annually.The Chairman of the Audit Committee received an additional $2,000 for serving as the Committee Chairman and as “financial expert.”Our directors are reimbursed for their out-of-pocket expenses related to their services as directors or attendance at Board of Directors and committee meetings. The following table summarizes the compensation paid during the fiscal year ended June 30, 2015 to our non-employee directors. 9 Director Compensation Fiscal Year 2015 (1) Name (a) Fees earned or paid in cash (b) Stock awards (c) Total (h) Howard L. Edwards $ $
